UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
VAUGHN JONES, et al.,                          )
                                               )
              Plaintiffs,                      )
                                               )
      v.                                       )       Civil Action No. 16-cv-85 (TSC)
                                               )
DISTRICT OF COLUMBIA, et al.,                  )
                                               )
              Defendants.                      )
                                               )

                                  MEMORANDUM OPINION

       In the instant case, Plaintiffs Vaughn Jones and Antonio Pixley assert four causes of

action against Defendants: (i) failure to afford due process; (ii) municipal liability; (iii) fraud and

deceit; and (iv) intentional infliction of emotional distress. (See Am. Compl. ¶¶ 138-82).1

       This case was removed to this court from the Superior Court for the District of Columbia

in January 2016. Prior to removal, Superior Court Judge Geoffrey M. Alprin issued a temporary

restraining order (the “TRO”), which Defendants now move to dissolve.2 The TRO ordered that

Plaintiffs be restored to their coaching positions at Coolidge and prohibited them from being


1
  In addition to the District of Columbia, Plaintiffs name four District of Columbia Public School
(“DCPS”) employees as defendants. Because these employees are being sued only in their
official capacities (see Am. Compl. ¶ 13), the court will refer to the District as the sole defendant
in this case. See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n official-capacity suit is,
in all respects other than name, to be treated as a suit against the entity.”) (citation omitted).
2
  Defendants’ motion is titled “Motion to Dissolve Plaintiffs’ Temporary Restraining Order and
Deny Plaintiffs’ Motion for a Preliminary Injunction.” However, Plaintiffs’ motion for
preliminary injunction was denied as moot in February 2016 because the Superior Court TRO
remained in full force and effect pursuant to 28 U.S.C. § 1450, which provides that “[w]henever
any action is removed from a State court to a district court of the United States, . . . [a]ll
injunctions, orders, and other proceedings had in such action prior to its removal shall remain in
full force and effect until dissolved or modified by the district court.” Accordingly, the only
portion of Defendants’ motion that remains to be decided is that portion which seeks dissolution
of the Superior Court TRO.
removed from those positions until a full and fair investigation is conducted into the allegations

against them. (See Mot. Ex. 1).

       Upon consideration of the District’s motion, Plaintiffs’ opposition thereto, and the

District’s reply in support thereof, and for the reasons set forth below, the motion is hereby

GRANTED.

I.     BACKGROUND

       During the time period relevant to this case, Plaintiffs served as basketball coaches at

Coolidge High School. Coaching was not their primary employment or source of income –

Jones was employed as a teacher at a public charter school and Pixley was “employed full-time

at Coolidge as a Behavioral Technician working with at-risk students.” (Am. Compl. ¶¶ 15, 18).

Coaching positions within DCPS are “extra duty pay” assignments open to non-DCPS

employees, with head coaches like Jones making an annual stipend of $4,500 and assistant

coaches like Pixley making an annual stipend of $2,000. (See Mot. Ex. 2 ¶¶ 3-5).

       Plaintiffs were removed from their coaching assignments in October 2015 after an

investigation purportedly determined that they had told a Coolidge guidance counselor during the

2014-15 school year that a Coolidge basketball player was a rising junior “when [they] knew or

should have known that” he was actually a rising senior. (Am. Compl. Ex. A). This alleged

misrepresentation led the guidance counselor to incorrectly adjust the student-athlete’s records,

thereby improperly extending his eligibility to play basketball for another year. (See id.).

       Plaintiffs sued DCPS in Superior Court in December 2015, simultaneously filing a

motion for a temporary restraining order. On December 29, 2015, after an in-chambers hearing,

Judge Alprin issued the TRO, which ordered that Plaintiffs be restored to their coaching

positions at Coolidge and prohibited them from being removed from those positions until a full

and fair investigation is conducted into the allegations against them. (See Mot. Ex. 1).

                                                 2
       Plaintiffs subsequently filed an amended complaint in Superior Court, substituting the

District of Columbia for DCPS and adding four individual DCPS employees as defendants sued

only in their official capacities. The District removed the case to this court on January 15, 2015

based on the federal question raised by Plaintiffs’ due process claim. (See Notice of Removal).

Plaintiffs have since amended their complaint again. (See generally Am. Compl.).

       The District now moves for the dissolution of the Superior Court TRO.

II.    LEGAL STANDARD

       When a case is removed to federal court, “[a]ll injunctions, orders, and other proceedings

had in such action prior to its removal shall remain in full force and effect until dissolved or

modified by the district court.” 28 U.S.C. § 1450. Importantly, however, “federal rather than

state law governs the future course of proceedings, notwithstanding state court orders issued

prior to removal.” Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local

No. 70 of Alameda Cty., 415 U.S. 423, 437 (1974).

       Under federal law, injunctive relief is an “extraordinary and drastic remedy” that is

“never awarded as of right,” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (quotation and

citations omitted), and “that should be granted only when the party seeking the relief, by a clear

showing, carries the burden of persuasion.” Cobell v. Norton, 391 F.3d 251, 258 (D.C. Cir.

2004) (citation omitted). A party’s entitlement to injunctive relief depends upon his or her

ability to demonstrate (i) a substantial likelihood of success on the merits; (ii) that he or she

would suffer irreparable injury absent the requested injunctive relief; (iii) that the balance of

equities tips in his or her favor; and (iv) that the public interest would be furthered by the

requested injunctive relief. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

       “The basis of injunctive relief in the federal courts has always been irreparable harm.”

CityFed Fin. Corp. v. Office of Thrift Supervision, 58 F.3d 738, 747 (D.C. Cir. 1995) (quoting

                                                   3
Sampson v. Murray, 415 U.S. 61, 88 (1974)); see also Trudeau v. FTC, 384 F. Supp. 2d 281,

296-97 (D.D.C. 2005), aff’d, 456 F.3d 178 (D.C. Cir. 2006) (“A showing of irreparable harm is

the sine qua non of the preliminary injunction inquiry.”) (citing Experience Works, Inc. v. Chao,

267 F. Supp. 2d 93, 96 (D.D.C. 2003)). Accordingly, the “failure to show any irreparable harm

is . . . grounds for refusing to issue a preliminary injunction, even if the other three factors

entering the calculus merit such relief.” Chaplaincy of Full Gospel Churches v. England, 454
F.3d 290, 297 (D.C. Cir. 2006); see also Save Jobs USA v. U.S. Dep’t of Homeland Sec., 105 F.

Supp. 3d 108, 112 (D.D.C. 2015) (“the movant must always show irreparable harm or injury, and

if a party makes no showing of irreparable injury, the court may deny the motion for injunctive

relief without considering the other factors”) (citing CityFed, 58 F.3d at 747).

       The D.C. Circuit “has set a high standard for irreparable injury.” Chaplaincy, 454 F.3d at

297. “[T]he injury ‘must be both certain and great; it must be actual and not theoretical.’” Id.

(quoting Wisc. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (per curiam)). The injury

must also be “of such imminence that there is a ‘clear and present’ need for equitable relief to

prevent irreparable harm.” Wisc. Gas Co., 758 F.2d at 674 (quotation omitted) (emphasis in

original). Moreover, the injury must be “beyond remediation,” Chaplaincy, 454 F.3d at 297, as

it is “well settled that economic loss does not, in and of itself, constitute irreparable harm.”

Wisc. Gas Co., 758 F.2d at 674. Indeed, the D.C. Circuit has made clear that

       [t]he key word in this consideration is irreparable. Mere injuries, however
       substantial, in terms of money, time and energy necessarily expended in the absence
       of a stay are not enough. The possibility that adequate compensatory or other
       corrective relief will be available at a later date in the ordinary course of litigation
       weighs heavily against a claim of irreparable harm.

Chaplaincy, 454 F.3d at 297-98 (quoting Wisc. Gas Co., 758 F.2d at 674) (emphasis in original).




                                                   4
III.   ANALYSIS

       The District argues that Plaintiffs have failed to demonstrate irreparable harm because

they allege only loss of employment and reputational injuries, which are “clearly redressable

through corrective means after trial and thus [are] not irreparable as a matter of law.” (See

Mot. at 7-9).

       Plaintiffs acknowledge “that economic loss alone does not give rise to irreparable harm.”

(Opp’n at 10) (citing Davis v. Billington, 76 F. Supp. 3d 59, 65 (D.D.C. 2014)). They point out,

however, that there may be situations “where ‘the circumstances surrounding an employee’s

discharge, together with the resultant effect on the employee, may so far depart from the normal

situation that irreparable injury might be found,’” though these “‘extraordinary cases are hard to

define in advance of their occurrence.’” Davis, 76 F. Supp. 3d at 65 (quoting Sampson, 415 U.S.

at 92 n.68). They also point out that economic loss can “rise to the level of irreparable harm

when it threatens the movant’s business” (Opp’n at 10) (citing Wisc. Gas Co., 758 F.2d at 674),

and that “‘[r]eputational injury can be used to establish irreparable harm in certain

circumstances.’” (Opp’n 10) (quoting Trudeau, 384 F. Supp. 2d at 297).

       More specifically, Plaintiffs argue that the “decision to dismiss [them] goes far beyond

them losing a job,” as they are “banned . . . from pursuing coaching opportunities at other DCPS

high schools,” as well. (Opp’n at 10). Plaintiffs further assert that, after his initial removal from

his coaching position, Jones was questioned by his employer about the allegations against him,

various colleges and universities stopped communicating with him regarding scholarship

opportunities for certain Coolidge players, several Coolidge players and assistant coaches

protested his removal, and he “began having migraine headaches, pains in his left arm, chest

pains and sleeplessness,” leading his wife and son to move out of the family home “because of

the impact [his removal] was having on him.” (Id. at 10-11). Plaintiffs also claim that Pixley’s

                                                  5
future coaching prospects were harmed, that he suffered “significant distress,” and that he

“resigned from his position as a behavior tech at Coolidge and now works part time at a hotel.”

(Id. at 11-12).3

        The District responds by arguing that Plaintiffs’ opposition brief fails to show that any

harm to them will be irreparable. (See Reply at 2).4 It also notes that the three main cases cited

by Plaintiffs in support of their irreparable injury argument – Davis, Wisconsin Gas Company

and Trudeau – are all inapposite. (See id.). The court agrees with the District, as none of these

three cases actually found that the movant had established irreparable harm based on an

employee’s discharge, economic loss or reputational injury.5 Instead, these cases merely

acknowledge the theoretical possibility of establishing irreparable harm on such bases. And in


3
  Plaintiffs also argue that their players and their players’ families would be irreparably harmed
absent injunctive relief, given that Plaintiffs’ initial removal from their coaching positions caused
the team to begin losing games and led to members of the team losing scholarship opportunities.
(See Opp’n at 12-13). But the irreparable harm prong of the injunctive relief calculus only
concerns harm suffered by the party or parties seeking injunctive relief. See, e.g., Winter, 555
U.S. at 20 (“A plaintiff seeking a preliminary injunction must establish . . . that he is likely to
suffer irreparable harm in the absence of preliminary relief.”) (emphasis added). Accordingly,
any alleged harm to third parties is properly addressed under the public interest prong of the
injunctive relief calculus, as Plaintiffs themselves acknowledge. (See Opp’n at 12) (“In
reviewing whether to grant a preliminary injunction, [c]ourts consider harm to third parties as a
matter of public interest.”).
4
  The District also correctly points out (as noted by the court at footnote 3, supra) that “Plaintiffs
primarily focus on the alleged harm to the students they coach” even though “the students
Plaintiffs coach are not parties to this lawsuit,” and that the only harm the court should review
“is the harm that will come to Plaintiffs in the absence of pretrial relief.” (Reply at 2) (emphasis
in original).
5
  See, e.g., Davis, 76 F. Supp. 3d at 69 (“[T]he Court concludes that the plaintiff’s motion for a
preliminary injunction must be denied. This result is required because the plaintiff has failed to
demonstrate that any of the four factors the Court must consider weigh in his favor.”); Wisconsin
Gas Co., 758 F.2d at 676 (“Petitioners have not demonstrated that they will suffer irreparable
injury in the absence of a stay. Indeed, the showings made fall so far short that these petitions
should not have been filed. The motions for stays are denied.”); Trudeau, 384 F. Supp. 2d at 296
(“Even if the Court had reached a different result on the motion to dismiss, however, the Court
would nonetheless deny the motion for a preliminary injunction [based on] Trudeau’s failure to
establish that he would suffer irreparable harm in the absence of an injunction pending trial.”).
                                                  6
the court’s view, Plaintiffs’ position on irreparable harm in the instant litigation suffers from the

same kinds of infirmities present in Davis, Wisconsin Gas Company and Trudeau.

        To wit, Plaintiffs’ primary alleged injury is simply the loss of their part-time

supplemental employment via their “extra duty pay” assignments as basketball coaches. As the

District correctly points out, “cases are legion holding that loss of employment does not

constitute irreparable injury.” Farris v. Rice, 453 F. Supp. 2d 76, 79 (D.D.C. 2006) (citing, inter

alia, Int’l Ass’n of Machinists & Aerospace Workers v. Nat’l Mediation Bd., 374 F. Supp. 2d
135, 142 (D.D.C. 2005) (“a loss of income does not constitute irreparable injury because the

financial loss can be remedied with money damages”)). Plaintiffs acknowledge this, and attempt

to demonstrate irreparable injury by positing the instant litigation as the kind of “extraordinary

case[]” contemplated by the case law they cite. Davis, 76 F. Supp. 3d at 65 (quoting Sampson,
415 U.S. at 92 n.68). But Plaintiffs fall well short of actually demonstrating how the harm they

will suffer absent injunctive relief is in any way extraordinary. Indeed, the court agrees with the

District that, at least insofar as the irreparable injury calculus is concerned, this case is simply

“a garden-variety employment dispute over part-time at will positions.” (Mot. at 1).

        In terms of their alleged reputational injuries, Plaintiffs are correct that harm to reputation

can, in certain circumstances, constitute irreparable injury. See Brodie v. U.S. Dep’t of Health

and Human Services, 715 F. Supp. 2d 74, 84 (D.D.C. 2010); Trudeau, 384 F. Supp. 2d at 297.

Indeed, because “[i]njury to reputation and goodwill is not easily measured in monetary terms,”

it is “often viewed as irreparable.” 11A Charles Alan Wright et al., Federal Practice and

Procedure § 2948.1 (3d ed. 2013 & 2015 Supp.). “[A]s with all other forms of irreparable

harm,” however, “the showing of reputational harm must be concrete and corroborated, not

merely speculative.” Trudeau, 384 F. Supp. 2d at 297 (citations omitted); see also Wisc. Gas

Co., 758 F.2d at 674 (noting that a movant’s injury “must be both certain and great; it must be

                                                   7
actual and not theoretical”). Conjecture and “vague and unsupported” assertions of harm are not

sufficient. Brodie, 715 F. Supp. 2d at 84.

       While Plaintiffs have shown that their removal from their coaching positions has been

reported in the media, they have not demonstrated that they will suffer any great, concrete,

corroborated and certain reputational injuries absent the injunctive relief granted in the TRO.

For example, the court does not view the fact that certain colleges and universities stopped

communicating with Jones about Coolidge basketball players after his removal as Coolidge’s

coach as evincing any reputational injury. Instead, the court views this cessation of

communications as a simple reflection of the fact that Jones was no longer Coolidge’s coach,

such that colleges and universities would have no reason to communicate with him about

scholarship opportunities for Coolidge players. Additionally, the mere fact that Jones was

questioned by his employer about the allegations against him does not rise to the level of

reputational injury that would warrant the extraordinary remedy of injunctive relief, nor do any

of the other facts cited in Plaintiffs’ opposition brief, particularly where the allegations against

them are already public knowledge.

       In sum, because Plaintiffs have not demonstrated that they will suffer great, concrete,

corroborated and certain irreparable harm absent the injunctive relief now in place under the

TRO, the court will grant the District’s motion and dissolve the TRO without considering the

remaining injunctive relief factors. See Chaplaincy, 454 F.3d at 297 (the “failure to show any

irreparable harm is . . . grounds for refusing to issue a preliminary injunction, even if the other

three factors entering the calculus merit such relief”); Save Jobs USA, 105 F. Supp. 3d at 1112

(“the movant must always show irreparable harm or injury, and if a party makes no showing of

irreparable injury, the court may deny the motion for injunctive relief without considering the

other factors”) (citing CityFed, 58 F.3d at 747).

                                                    8
IV.    CONCLUSION

       Upon consideration of the District’s motion, Plaintiffs’ opposition thereto, and the

District’s reply in support thereof, and for the reasons set forth above, the motion is hereby

GRANTED, and the temporary restraining order issued by Superior Court Judge Alprin on

December 29, 2015 is hereby dissolved.

       An appropriate Order accompanies this Memorandum Opinion.



Date: April 14, 2016


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge         




                                                 9